DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant has amended claims 1, 2, 6-8, 11 and 12; canceled claims 4, 9 and 14; and added new claims 16-21 in the amendment filed on 1/10/2022. Claims 1-3, 6-8, 11-13 and 16-21 are currently pending in the present application.

Response to Arguments
Applicant’s arguments filed on 1/10/2022 with respect to claims 1-3, 6-8, 11-13 and 16-21 have been fully considered but they are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 6 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
claims 1, 6 and 11; the claims recite “wherein different modified content of a same content based on different user profiles and the same time period have different durations”, which renders the claims indefinite because it is unclear as whether “a same content” is referred to as the “content consumption”? And whether “the same time period” is referred to as the “time period between a content creation and said content consumption”? There are insufficient antecedent basis for the phrases “a same content” and “the same time period”. Correction is respectfully requested.
	
	As per claims 1, 6 and 11; the claims recite “providing said modified content”, which renders the claims indefinite. The claims provide no guidance as where/whom “said modified content” is provided to? There appear to be missing essential elements. Correction is respectfully required.

	Note, the dependent claims are also rejected because they depend on and/or do not remedy the deficiencies inherited by their parent claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6-8, 11-13 and 16-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qaddoura et al. (US 10,088,983 B1).
	As per claim 1, Qaddoura et al. discloses A method comprising:
	identifying a user profile; as (see e.g., Col. 7 lines 27-67: as user preferences or profile).
	modifying content provided in view of a content consumption based on the user profile, as (see e.g., Abstract: as “a content item may be modified in accordance with user preferences”); and (see e.g., Col. 8 lines 1-9: as content items include music, movies, videos, television shows, audiobooks) a content type, (see e.g., Abstract: as “The user preferences may identify types of content that should be modified”) and a time period between a content creation and said content consumption, as (see e.g., Col. 11 lines 14-67: as content item including video file (i.e., movie or film) has time period between a content creation and said content consumption) wherein different modified content of a same content based on different user profiles and the same time period have different durations; and as (see e.g., Col. 2 line 59 to Col. 3 line 15, and Col. 3 line 50 to Col. 4 line 10: as different content versions of video file (i.e., modified segments of movie or film) are modified in accordance with parent and child, and different content versions have different durations).
	providing said modified content, as (Qaddoura et al., see e.g., Abstract: as “a content item may be modified in accordance with user preferences and provided to a user”).
	
	As per claim 2, Qaddoura et al. discloses The method of claim 1, wherein said modified content is at least one segment of said content, where the segment is shorter than the content, as (see e.g., Col. 2 line 59 to Col. 3 line 15, and Col. 3 line 
	
	As per claim 3, Qaddoura et al. discloses The method of claim 2, wherein a segment length for the at least one segment is modified based on the time period between the content creation time and the content consumption, as (see e.g., Col. 2 line 59 to Col. 3 line 15, and Col. 3 line 50 to Col. 4 line 10: as different content versions of video file (i.e., modified segments of movie or film) are modified by removing certain graphic content (i.e., violence, sexual situations, explicit scenes, words and phrases, etc.) based on the video file (i.e., movie or film) which has time period between a content creation and said content consumption).
	
	As per claims 6 and 11, the claims are rejected under the same premise as claim 1.
	
	As per claims 7 and 12, the claims are rejected under the same premise as claim 2.
	
	As per claims 8 and 13, the claims are rejected under the same premise as claim 3.
	
claim 16, Qaddoura et al. discloses The method of claim 2, further comprising identifying a first user profile and a second user profile, as (see e.g., Col. 7 lines 59-67: as “each of the users 210 may have their own user preferences (e.g., as part of a user profile)”).
	
	As per claim 17, Qaddoura et al. discloses The method of claim 16, wherein different segments are provided to the first user profile and the second user profile, as (see e.g., Col. 3 line 50 to Col. 4 line 10: as different versions (i.e., segments) are provided to parent and child).
	
	As per claims 18 and 20, the claims are rejected under the same premise as claim 16.
	
	As per claims 19 and 21, the claims are rejected under the same premise as claim 17.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	See attached form PTOL-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bai D. Vu whose telephone number is (571) 270-1751. The examiner can normally be reached 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BAI D VU/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        2/8/2022